Case 16-09790        Doc 43     Filed 11/01/18     Entered 11/01/18 12:46:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-09790
         Merle E Alm

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/22/2016.

         2) The plan was confirmed on 06/10/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/29/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/23/2016, 02/09/2017, 07/06/2017, 08/14/2018.

         5) The case was dismissed on 08/24/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,100.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-09790        Doc 43      Filed 11/01/18    Entered 11/01/18 12:46:03                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $3,520.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $3,520.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,336.96
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $183.04
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,520.00

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA            Unsecured         750.00        780.11           780.11           0.00       0.00
 CAPITAL ONE BANK USA            Unsecured         728.00        775.11           775.11           0.00       0.00
 CAPITAL ONE BANK USA            Unsecured         464.00        498.07           498.07           0.00       0.00
 FORD MOTOR CREDIT CO            Unsecured     17,140.00     17,210.46        17,210.46            0.00       0.00
 GO FINANCIAL                    Secured             0.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         648.00        712.27           712.27           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         482.00        541.33           541.33           0.00       0.00
 KIA MOTORS FINANCE CO           Unsecured      9,884.00       7,553.02         7,553.02           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           256.00        286.96           286.96           0.00       0.00
 NICOR GAS                       Unsecured            NA         557.13           557.13           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         468.00        504.24           504.24           0.00       0.00
 ARMOR SYSTEMS                   Unsecured          75.00           NA               NA            0.00       0.00
 CD&L DENTAL ASSOC               Unsecured         713.00           NA               NA            0.00       0.00
 COMENITY BANK/MARATHON          Unsecured         223.00           NA               NA            0.00       0.00
 ENHANCED RECOVERY CORP/COMC Unsecured             308.00           NA               NA            0.00       0.00
 TEK COLLECT INC/VILLAGE OF ISLA Unsecured          75.00           NA               NA            0.00       0.00
 MCSI/VILLAGE OF LAKEMOOR        Unsecured         200.00           NA               NA            0.00       0.00
 STATE FARM                      Unsecured    130,000.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-09790        Doc 43      Filed 11/01/18     Entered 11/01/18 12:46:03              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,418.70                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,520.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,520.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
